1 KeyBanc Capital Markets Basic Materials & Packaging Conference September 14, 2011 Exhibit 99.1 2 Olin Representatives Joseph D. Rupp Chairman, President & Chief Executive Officer John E. Fischer Senior Vice President & Chief Financial Officer Larry P. Kromidas Assistant Treasurer & Director, Investor Relations lpkromidas@olin.com (314) 480 - 1452 3 Company Overview All financial data are for the quarter ending June 30, 2011 and the year ending December 31, 2010, and are presented in millions of U.S. dollars except for earnings per share on a GAAP basis.Additional information is available on Olin’s website www.olin.com. Winchester Chlor Alkali Third Largest North American Producer of Chlorine and Caustic Soda Q2 2011FY 2010 Revenue:$ 380$ 1,037 Income:$73$117 A Leading North American Producer of Small Caliber Ammunition Q2 2011FY 2010 Revenue:$ 149$ 549 Income:$12$63 Revenue:$529 $ 1,586 EBITDA:$96$188 Pretax Operating Inc.:$64 $77 EPS (Diluted):$.52$.81 Q2 2011FY 2010 Olin 4 Investment Rationale •Leading North American producer of Chlor-Alkali •Strategically positioned facilities •Diverse end customer base •Favorable industry dynamics •Leading producer of industrial bleach with additional growth opportunities •Pioneer and SunBelt acquisition synergies improved chlor- alkali price structure •Winchester’s leading industry position 5 •On February 28, 2011, Olin purchased PolyOne’s 50% interest in SunBelt for $132.3 million in cash plus the assumption of a PolyOne guarantee related to the SunBelt Partnership debt •Olin and PolyOne agreed to a three-year earn out based on the performance of SunBelt •The SunBelt 352,000 ton membrane plant located within Olin’s McIntosh, AL facility, which has been operated by Olin since 1997, is now 100% owned by Olin •Olin recorded a pretax gain of approximately $181 million and a deferred tax expense of $76 million as a result of an accounting remeasurement associated with the value of its original 50% interest in the SunBelt Partnership Acquisition of PolyOne’s Interest in SunBelt 6 SunBelt Acquisition Benefits •Olin expects the acquisition to be accretive to both EBITDA and earnings in 2011 •SunBelt currently has the lowest cash manufacturing costs in the Olin system •SunBelt has a long-term contract for 250,000 tons of chlorine per year •During Q2 2011, SunBelt contributed $11.3 million of incremental Chlor Alkali segment earnings •Expected annual synergies of $5-10 million associated with increased use of low cost capacity and increased sales of membrane grade caustic soda 7 Chlor Alkali Segment ECU Electrochemical Unit; a unit of measure reflecting the chlor alkali process outputs of 1 ton of chlorine, 1.13 tons of 100% caustic soda and 0.3 tons of hydrogen. N. American
